Citation Nr: 1430350	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an overactive bladder.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel












INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2012, the Board remanded the claim for additional evidentiary development, including advising the Veteran that VA was attempting to obtain private treatment records, and to schedule her for a VA examination.  In September 2013, the Board again remanded the claim in order to allow additional evidence submitted by the Veteran to be reviewed by a VA examiner and to obtain a supplemental medical opinion.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate a portion of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Board received additional evidence, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's overactive bladder is etiologically related to active service.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for an overactive bladder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her overactive bladder is the result of childbirth during active duty service.  The evidence of record shows that she gave birth in September 1983, during her period of active military service.  Treatment reports show she has a diagnosis of overactive bladder, and currently has a surgically-implanted device to treat the condition.

Following a July 2012 VA examination, the clinician opined that he was unable to resolve the issue without resort to speculation, adding that there was no evidence of a bladder disorder in the Veteran's service treatment records.  Following an October 2012 VA examination, the examiner opined that the condition was less likely than not due to, or permanently aggravated by, military service, instead, opining that the condition was congenital.  Following the most recent, December 2013 VA examination, the clinician stated that the treatment reports of record provided "potential support" that her overactive bladder was present during childhood.  He ultimately opined that he could not resolve the question of whether the condition was the result of, or aggravated by, military service without resorting to mere speculation.  Significantly, however, he also stated that "it is known that normal pregnancy and vaginal or [cesarean]-section delivery may increase the risk of an overactive bladder in the years following pregnancy and delivery."  He also added that pregnancy alone is a risk factor for the Veteran's condition.  

Based on the complete evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that service connection for an overactive bladder is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

ORDER

Entitlement to service connection for an overactive bladder is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


